Citation Nr: 1223878	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in October 2007, the Board determined that new and material evidence had been presented to reopen the claim of service connection for hearing loss in the left ear, and remanded the case for additional development of the claim.  

In January 2010 and February 2012, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Hearing loss in the left ear was not affirmatively shown to have had onset during service; a left ear hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.  







CONCLUSION OF LAW

Hearing loss in the left ear is not due to disease or injury incurred in or aggravated by active service, and a left ear hearing loss disability of the sensorineural type may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1131, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2002, August 2004, November 2007, and December 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice in November 2007 and December 2008 included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim of service connection was readjudicated, as evidenced by the supplemental statements of the case dated in November 2004, March 2005, November 2011, and April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any other pertinent records, such as private medical records, for the RO to obtain on his behalf. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in March 2003, January 2009 with an addendum report in October 2009, July 2011, and March 2012.  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions to the extent relied on are adequate as the opinions are predicated on a review of the Veteran's history and the opinions expressed are by medical experts, who have applied analysis to the significant facts of the case in order to reach the conclusions reached the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 





Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran served on active duty from March 1978 to August 1982.  His DD Form 214 shows his military occupational specialty was material control and accounting specialist.  The service treatment records show complaints of hearing loss, typically in reference to right ear problems beginning in mid-1978 for which he had a physical profile to avoid loud noise exposure.  There are no documented findings or diagnosis of left ear hearing loss then or later during service.  The audiogram on enlistment showed the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 30, 10, 20, 15, and 15 in the left ear.  In a report of medical history, the Veteran denied having ever had hearing loss.  Audiometric evaluations in August 1978 and April 1980 showed hearing were within normal limits in the left ear.  An audiogram in February 1981 also did not result in a diagnosis of left ear hearing loss.  

The Veteran asserts that he has left ear hearing loss was incurred in or the result of service.  Where, as here, hearing loss is not noted in or shown to be chronic during service, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 


After service, a February 1987 VA audiometry report shows the Veteran's puretone threshold levels in the left ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz were all less than 25 decibels and his speech recognition score was 92 percent.  VA records in September 2002 indicated that the Veteran was experiencing increasing difficulty hearing in the left ear, and that an audiological evaluation revealed a mixed hearing loss in the left ear.  

In March 2003 on VA audiology examination, the Veteran gave a history of noise exposure to small arms fire in the Army, and in the kitchen, laundry, and accounting departments where he worked.  The claims file was reviewed and the audiologist noted that hearing tests during service in March 1978 and February 1981 indicated normal hearing in the left ear.  Current audiometry findings showed that the puretone threshold levels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 35, 40, 25, and 25, respectively.  The audiologist stated that the Veteran's responses were somewhat inconsistent and that his best volunteered responses suggested a mild, conductive hearing loss in the left ear.  

On VA examination in January 2009, the Veteran gave a history of military noise exposure from firing weapons during basic training and in field exercises.  The Veteran also was exposed to generators and steamers for one year.  As for post-service noise exposure, the Veteran worked as a dishwasher.  The diagnoses were sensorineural hearing loss of the left ear and mixed hearing loss in the left ear.  In addendum in October 2009, the audiologist stated that the conductive component in the left ear was not consistent with hearing loss due to noise exposure.    

On VA audiological examination in July 2011, the Veteran gave a history of noise exposure as a laundryman in the Army without the use of ear protection, as well exposure to generators, steam boilers, and M-16s.  The Veteran also described occupational noise exposure working in a kitchen without the use of noise protection.  He denied recreational noise exposure.  




Following audiologic testing, the diagnosis was mild to moderately severe mixed hearing loss in the left ear. 

On VA audiological examination in March 2012, the diagnosis was sensorineural hearing loss in the left ear.  The audiologist expressed the opinion that the left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The audiologist explained that the left ear hearing loss was purely sensorineural, that is, there was no conductive component, conductive overlay, or "mixed" hearing loss on the left side, and that the hearing tests in service and after service in 1987 showed normal hearing.  The VA audiologist referred to several studies, pertaining to the immediacy of loss from noise, which showed that hazardous noise exposure had an immediate effect on hearing and was usually temporary at first without a delayed onset or was not progressive or cumulative.  The VA audiologist stated that based on the studies the Veteran's hearing test at the time of service accurately represented the effects of any hazardous noise exposure he sustained during service, and normal hearing in his left ear was noted throughout service as documented in the record to include service treatment records and the hearing test nearly five years after service. 

The record shows that the initial documentation in 2003 of confirmed hearing loss in the left ear under VA standards for hearing loss disability comes more than 20 years after the Veteran's discharge from service in August 1982, well beyond the one year presumptive period for sensorineural hearing loss as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309.  

It is noted that in September 1982 the Veteran filed a claim for VA benefits in regard to "ear problems" in July 1978.  He did not specify left ear hearing loss and service treatment records clearly show that beginning in mid-1978 the Veteran was treated for a variety of problems in relation to his right ear.  Even during a February 1978 VA examination, the Veteran's complaints were related to his right ear.  While complaints of hearing disability specific to the left ear were recorded earlier than in 2003, such as in 2002 when he was evaluated and prescribed hearing aids, there is still a significant number of years between discharge from service in 1982 and the complaints of left ear hearing problems many years later.  


The absence of continuity of symptoms from active service until many years later is persuasive evidence against continuity of symptomatology. 

The Veteran is competent to describe symptoms of left ear hearing loss during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  Having found the Veteran's lay statements as to left ear hearing loss during and since service are competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology. 

In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  

Private records dated in 1986 as well as the VA examination of February 1987 show that the Veteran complained of and received treatment for a variety of health problems to include a right ear disability, but he did not complain specifically of left ear hearing loss when he had the opportunity.  The Board places great probative weight on the clinical records dated prior to the time that the Veteran initially reported left ear hearing problems to VA in 2002.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The facts weigh against the finding that the Veteran's left ear hearing loss had onset during service and continued after he was discharged from service.  





Further, the Board finds that the Veteran's statements lack credibility for the reason that the records contemporaneous with service, including the reports of entrance and successive audiometric studies in service contain no specific complaint or clinical finding of left ear hearing loss.  The Veteran had great difficulties with regard to his right ear, and underwent ear examinations and audiology testing, but he remained silent regarding any perceived hearing loss of the left ear.  If he was experiencing left ear hearing loss due to noise exposure during service, as he now appears to allege, he had the opportunity to report such a problem at that time.  

Therefore, the Veteran's assertions of left ear hearing loss ever since service lack credibility due to inconsistencies with other evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 511- 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

The Board finds that the Veteran's assertions of continued symptomatology of left ear hearing loss since service, while competent, are nonetheless not credible. 

As continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for hearing loss in the left ear based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for hearing loss in the left ear may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, however, the Board finds that the competent evidence does not link any current left ear hearing loss to an injury or disease or event in service or otherwise to the Veteran's period of service. 





The only medical records in the file that address the question of the etiology of the Veteran's left ear hearing loss are VA examination reports of October 2009 and March 2012.  Each of the opinions is unfavorable to the Veteran's claim.  An audiologist in October 2009 found that the conductive component of the Veteran's left ear hearing loss was not consistent with noise exposure.  Based on the inadequacy of the opinion, another opinion was sought.  The audiologist in March 2012 furnished a more comprehensive assessment.  While not finding a conductive component to the left ear hearing loss, the audiologist still found that there was not a 50 percent probability that the current left ear sensorineural hearing loss was attributable to an event in service.  In the opinion, the audiologist relied on several medical studies.  Each opinion incorporated a medical history, including the Veteran's history of noise exposure in service. 

There are no other medical opinions of record that are probative of the etiology of the Veteran's left ear hearing loss, and the Veteran has not offered any favorable medical opinions. 

Although the Veteran is competent to describe symptoms of hearing loss, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 




Also, under certain circumstances, a layperson is competent to identify (1) a simple medical condition; or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history, symptomatology, and audiology testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation is not a simple medical condition that a lay person is competent to identify. 

Where, as here, the determinative question involves a medical diagnosis not capable of lay observation, or the claimed disability is not a simple medical condition where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current left ear hearing loss either had onset during service or was related to an injury, disease, or event in service. 









As the opinions of the VA examiners are against the claim, which is the only competent evidence on the material issue of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation (where a lay assertion on medical causation is not competent evidence), the preponderance of the evidence is against the claim of service connection for left ear hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hearing loss in the left ear is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


